DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/22 has been entered.
 
Election/Restrictions
Claims 1-2, 8-12 and 15-18 are allowable. The restriction requirement Group I and species 4, as set forth in the Office action mailed on 04/22/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-3 and 5-9 are withdrawn.  Claims 11-12 and 15-16, directed to species 1-3 and 5-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 19-20 directed to group II non-elected without traverse.  Accordingly, claims 19-20 has been cancelled.

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following claims as noted below: 
Cancel claims 19-20.

Allowable Subject Matter
1.	Claims 1-2, 8-12 and 15-18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the magnetic core comprises a plurality of separate magnetic bodies, wherein the magnetic core is composed of two magnetic sheets and a central magnetic post sandwiched vertically in between, wherein the magnetic post extends through the coil opening and the two magnetic sheets extend laterally beyond the magnetic post and at least partially over the coil structure; wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non-magnetic gap spacing at least two of the magnetic bodies; and wherein the at least one non-magnetic gap either comprises an airgap or a gap filled with electrically insulating resin material; wherein the magnetic bodies, except for the at least two of the magnetic bodies which form the open magnetic path, are connected to one another to form a closed magnetic path and comprise at least one structure of magnetic paste; wherein an asymmetric arrangement is formed with the magnetic paste between one end of the post and one of the magnetic sheets, and the non-magnetic gap between another end of the post and another one of the magnetic sheets.as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the magnetic core is composed of two magnetic sheets and a central magnetic post sandwiched vertically in between, wherein the magnetic post extends through the coil opening and the magnetic sheet extends laterally beyond the magnetic post and at least partially over the coil structure, wherein the magnetic bodies are connected to one another so as to form an 
Claims 2, 8-12 and 15-17 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 18.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837